DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 22, 2020. Claims 1-4 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is maintained and modified as necessitated by the amendments.
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are maintained and modified as necessitated by the amendments.
Specification
The disclosure is objected to because of the following informalities: in para. [0051], the acronym “IC” should first be spelled out before reciting the acronym.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should recite “processor” to provide proper antecedent bases for the claimed subject matter in claims 1-3.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In lines 2-3 and 5 of the claim, “the concentration detection current” should read “the latest obtained concentration detection current” for consistency.
In line 4 of the claim, there should be sufficient space between the end of the equation and (1).
In line 6 of the claim, “the internal resistance” should read “the latest obtained internal resistance” for consistency.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In lines 2-3 and 5 of the claim, “the concentration detection current” should read “the latest obtained concentration detection current” for consistency.
In line 4 of the claim, there should be sufficient space between the end of the equation and (2).
In line 7 of the claim, “the internal resistance” should read “the latest obtained internal resistance” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of heating” in claim 1 (the structure of a heater is provided by the limitation “maintained by means of heating by the heater” in line 17 of claim 1).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the latest obtained concentration detection current value" in lines 12-13 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 are rejected as dependent thereon.
Claim 2 recites the equation (1). It is unclear how the units on the right side of the equation equal the units of current as required by the left side of the equation. Constants a and b comprise logarithms of dimensioned values (see Fig. 4 and para. [0063]). It is unclear how one can take the natural log of a value having units of resistance or current. As evidenced by Don Koks, Can you take the logarithm of a dimensioned quantity? (2017) (hereinafter “Koks”), one cannot take the logarithm of a dimensioned quantity (pg. 1). In equation (1), constant a which is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 6,136,170 A) and further in view of Sasaki (US 2011/0168574 A1).
Regarding claim 1, Inoue teaches a sensor apparatus (a microprocessor 51 and a peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14), the sensor apparatus comprising a processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).
The limitations “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body,” “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to thereby obtain a plurality of the internal resistance values comprising a latest obtained internal resistance value and one or more prior obtained internal resistance values and current information representing a concentration detection current value which flows between the pair of electrodes and whose value varies with the concentration of the particular gas,” and “correct the latest obtained concentration detection current value, based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate” are functional limitations. Examiner notes that “a gas sensor,” “a sensor element,” “a heater,” and “at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body” are not 
Examiner further notes that Inoue teaches that the microprocessor 51 and the peripheral circuit 50a are connected to an exhaust gas sensor 1 to detect the concentration of the constituent to be detected (Figs. 33 & 45, col. 41, lns. 9-14, col. 45, lns. 59-62), so the microprocessor and the peripheral circuit are capable of the recitation “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body.”
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for measuring internal resistance and means for determining the correction of pump current (Fig. 33, col. 41, lns. 14-22), that the CPU 53 of the microprocessor 51 measures the internal resistance Rvs of the solid electrolyte and the pump current Ip flowing through the electrodes of the oxygen pump element 3, the pump current Ip corresponding to the concentration of the constituent to be detected (Fig. 45, col. 27, lns. 8-9, col. 43, lns. 44-55, col. 45, lns. 6-8 & 59-62), and that the process in S2 and later processes are repeated (Fig. 45, col. 46, lns. 27-28), so the CPU of the microprocessor is capable of the recitation “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to 
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for determining the correction of pump current, correction calculating means, and means for producing corrected concentration information (Fig. 33, col. 41, lns. 14-21), and that the pump current Ip is corrected based on the internal resistance Rvs and its deviation from the target internal resistance, wherein the internal resistance has a corresponding temperature and the target internal resistance has a corresponding target temperature (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14), so the CPU of the microprocessor is capable of correcting the latest obtained concentration detection current value based on the latest obtained internal resistance value and a target internal resistance value. Inoue teaches that the process repeats the step of obtaining the internal resistance (Fig. 45, col. 46, lns. 27-28). Inoue fails to teach that the processor is configured to correct the latest obtained concentration detection current value based on a resistance change rate. However, Sasaki teaches a gas sensor control apparatus that detects an internal resistance value of one of cells of a gas sensor (abstract) like that of Inoue. Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal 
Modified Inoue teaches wherein the target internal resistance value is an internal resistance of the solid electrolyte body corresponding to a target temperature at which the solid electrolyte body is maintained by means of heating by the heater so as to enable the sensor element to detect the concentration of the particular gas (the target internal resistance value is a value of the internal resistance at a target temperature value at which the solid electrolyte of the cell is heated to by a heater element so as to enable the gas sensor to measure the concentration of the particular gas, col. 17, lns. 28-33 & 44-52, col. 18, lns. 24-39, col. 45, lns. 64-67, col. 46, lns. 1-19), and
the resistance change rate is an amount of change in internal resistance per unit time and is calculated based on the plurality of the internal resistance values (the rate of change dRpvs/dt in the internal resistance value of the cell with time, Sasaki, Figs. 2-3, para. [0071]-[0072]; the step of obtaining the internal resistance is repeated by the CPU 53 of the microprocessor 51, Inoue, Fig. 45, col. 43, lns. 44-47, col. 46, lns. 27-28).
Regarding claim 2, Modified Inoue teaches the processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).

Examiner further notes that Modified Inoue teaches wherein the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]). Modified Inoue does not explicitly teach wherein the processor is configured to correct the value of the concentration detection current in accordance with the following equation (1):

    PNG
    media_image1.png
    72
    628
    media_image1.png
    Greyscale

wherein Ip represents the value of the concentration detection current represented by the current information, Rpvs represents the value of the internal resistance represented by the resistance information, Rpvs_t represents the target internal resistance value, dRpvs/dt represents the resistance change rate, Ipo represents the value of the corrected concentration detection current, and a, b, and β represent coefficients set in advance as constants. However, since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current 
Regarding claim 3, Modified Inoue teaches the processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).
The limitation “correct the value of the concentration detection current in accordance with the following equation (2)” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches wherein the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its 
	
    PNG
    media_image2.png
    56
    382
    media_image2.png
    Greyscale

wherein Ip represents the value of the concentration detection current represented by the current information, ARpvs represents a difference obtained by subtracting the target internal resistance value from the value of the internal resistance represented by the resistance information, dRpvs/dt represents the resistance change rate, Ipo represents the corrected value of the concentration detection current, and α and β represent coefficients set in advance as constants. However, since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]), one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). In other words, the relationships among pump current, internal resistance, target internal resistance, resistance change rate, and corrected pump current were known, so one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to 
	Regarding claim 4, Modified Inoue teaches a sensor unit (a sensor system 50, Fig. 33, col. 41, lns. 9-14) comprising:
a gas sensor which includes a sensor element and a heater (the sensor system 50 comprises an exhaust gas sensor 1 comprising an oxygen pump element 3, an oxygen concentration cell element 4, and heaters 2 and 5, Fig. 33, col. 26, lns. 59-62), the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body (the oxygen pump element 3 comprises a solid electrolyte and electrodes 10 and 11 formed thereon, and the oxygen concentration cell element 4 comprises a solid electrolyte and electrodes 12 and 13 formed thereon, Fig. 33, col. 27, lns. 9-10 & 18-24); and the sensor apparatus as claimed in claim 1 (the sensor system 50 comprises the microprocessor 51 and the peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14; see rejection and modification of claim 1 supra).
The limitation “for heating the sensor element” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches that the heaters 2 and 5 are for heating at least one of the oxygen pump element 3 and the oxygen concentration cell element 4 
Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that a person of ordinary skill in the art would understand from their own knowledge and the description of the present specification how to correct the value of the concentration detection current using equation (1). Applicant asserts that coefficient b corresponds to the intercept of the linear equation L1 in Fig. 4 and indicates the logarithm of pump current, so expb in equation (1) corresponds to a value of which unit is current. Applicant asserts that coefficient a corresponds to the slope of the linear equation L1 in Fig. 4, so a/ln(Rpvs) in equation (1) is a nondimensional constant. Applicant asserts that a person of ordinary skill in the art would understand that a value calculated at the right side of equation (1) is a value for which the unit is current.
Examiner respectfully disagrees. It is still unclear how one can take the natural log of a value having units. As evidenced by Koks, one cannot take the logarithm of a dimensioned quantity (pg. 1). According to Applicant, constant a = ln(Ip)*ln(Rpvs), and constant b = ln(Ip). Ip and Rpvs have units of current and resistance, so one cannot take the logarithm of these dimensioned values. In equation (1), constant a which is ln(Ip)*ln(Rpvs) is divided by the natural log of a dimensioned internal resistance, and then constant b which is ln(Ip) is added to the quotient. The exponential of the resulting value is taken. It is unclear what the resulting dimensions are since one cannot take the logarithm of a dimensioned quantity. Therefore, it is unclear how one obtains units of current from the right part of the equation containing the 
In the arguments presented on pages 11-14 of the amendment, Applicant argues that the sensor apparatus of claim 1 is patentable over the combination of Inoue in view of Sasaki. Applicant asserts that Sasaki determines whether the internal resistance is within a permissible range by calculating a resistance rate of change and to nullify the detected concentration when the internal resistance is outside of the permissible range. Applicant asserts that Sasaki does not disclose correcting the concentration detection current value based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate. Applicant asserts that Sasaki merely discloses the nullification of the concentration detection current value based on the internal resistance change rate, and thus fails to disclose a correction of the concentration detection current value. Applicant asserts that Sasaki utilizes the detection value of the NOx concentration without any correction thereof when the resistance change rate is within a permissible range, so Sasaki never utilizes the resistance change rate to correct the concentration detection current value. Applicant asserts that Sasaki does not fundamentally correspond to the technology that the detected value of NOx concentration is corrected based on information about the internal resistance value. Applicant asserts that even if the teachings of Sasaki were applied 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that Inoue in view of Sasaki fails to teach correcting the latest obtained concentration detection current value based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Modified Inoue teaches the CPU of the microprocessor, which is capable of the supra. In response to applicant's argument that even if the teachings of Sasaki were applied to Inoue, it would merely be reached that the sensor apparatus of Inoue nullifies the concentration detection current value in a case where the internal resistance value has changed rapidly, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill in the art to modify the correction of pump current of Inoue to also be based on resistance change rate because Sasaki teaches that the detected concentration value is affected by the resistance change rate (Figs. 2-3, para. [0072]-[0073]). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), so it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sasaki is analogous art because it is in the field of applicant’s endeavor, which is gas sensing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/V.T./            Examiner, Art Unit 1794                             

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795